Citation Nr: 1813944	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-21 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for a prostatic hypertrophy. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Navy from December 1986 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In January 2016, the Board remanded these claims for additional development.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The law mandates that where the remand orders of the Board or the United States Court of Appeals for Veterans Claims (Court) are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 268, 271 (1998).

In January 2016, the Board remanded the issues on appeal.  The remand directives required the RO to schedule the Veteran for new VA examinations and to obtain medical opinions regarding whether the Veteran's claimed disabilities were related to his active duty service.  When rendering the requested medical opinions, the examiner was asked to specifically address the April 2012 private medical opinion.  Upon review of the VA medical opinions provided in response to the remand, the Board finds that the examiner did not specifically address the April 2012 private medical opinion.  He provided medical opinions in July 2016 that did not reference the opinion as required by the directives and the RO properly sent the case back for addendums.  See July 2016 VA Examinations and Opinions.  The examiner prepared addendum opinions, but noted that he did not see the April 2012 private opinion in the record; therefore, he only addressed the Veteran's April 2012 statements regarding his claims.  See August 2016 VA Medical Opinions.  Stegall, supra.  Therefore, the examiner did not comply with the prior remand directives and a remand for a new opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).

Given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file on remand as well.  Additionally, the Veteran should be given the opportunity to submit any additional evidence pertinent to his claims.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the opportunity to submit or identify any additional private treatment records.  Obtain any additional VA treatment records. 

2.  Thereafter, an addendum opinion must be rendered by an appropriate medical professional.  The entire claims folder must be provided and a thorough review of the claims folder must be indicated. 

3.  The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes mellitus, type II had its onset during service, is otherwise related to service, or manifested to a compensable degree within one year of separation from service.  The examiner should specifically address the April 2012 private medical opinion and the Veteran's glucose evaluations referenced therein. 

A complete rationale or explanation should be provided for each opinion reached. 

4.  The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's prostate condition had its onset during service, or is otherwise related to service.  The examiner should specifically address the April 2012 private medical opinion and the Veteran's May 1988 and August 1990 service treatment records. 

 A complete rationale or explanation should be provided for each opinion reached.

5.  Finally, re-adjudicate the issues remaining on appeal.  If a benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




